DAVIS, Circuit Judge
(dissenting). I regret that I am constrained to dissent from the conclusions of my colleagues. The Circuit Court of Appeals for the Sixth Circuit found that the patent in question disclosed a mere aggregation, and not a patentable combination. Firestone Tire & Rubber Co. v. Seiberling, 257 Fed. 74, 168 C. C. A. 286. In view of the fact that Seiberling really presented his case on the theory that State discovered a new method of making tire casings or a new set of functions to be performed by associated mechanism, the court did not rest its decision upon invalidity, based upon aggregation, but held that he had nothing “broadly new either in his method or in his selected tools.” Thereupon Seiberling, the assignee, filed a disclaimer, in which he stated that he had reason to believe that through inadvertence, accident, or mistake the specification and claims of the letters patent were in part too broad, including that of which Státe was not the first inventor, but what reason he had, or what the inadvertence, accident, or mistake was, or which of these, that caused the patentee to claim more than that of which he was the first inventor, he does not state.
Claim 22, which may be used as typical, is for a “tire-shoe making machine comprising in combination” (1) a sheet-fabric supply; (2) a power-driven ring core; (3) a radially moving support laterally power-pressed toward the core; and (4) a spinning roll mounted on the support at a receding angle to the plane of the core for passing radially along the sides of the tire-shoe to shape the sheet fabric on the core. The claim is for a machine pure and simple. The purpose of the patent was to do by machine what had before been done by hand, and for such a machine a patent may be granted. Penn Electrical & Manufacturing Co. v. Conroy, 159 Fed. 943, 87 C. C. A. 149. The function of the elements is stated, but there is not a word in any claim of the patent about the method of operation of any element. Seiberling disclaimed entirely claims 8, 9, 10, 11, 14, 15, 16, and 17, on the ground that they contained that of which State was not the first inventor. Ciaim 8 for instance, contained a machine comprising (1) -a sheet fabric supply; (2) a power-driven ring core; (3) a radially movable tread-forming roll for shaping the outer portion of the tire; (4) a radially moving support laterally spring-pressed against the core; and *759(5) a spinning roll mounted on the support to pass radially along the sides of the "tire-shoe to shape the sheeted fabric on the core. In this claim, which is admittedly too broad and contains that of which State was not the first inventor, there are the identical elements comprising claims 4 and 22, which represent the two groups of claims of the patent. In other words, the claims unqualifiedly disclaimed contain the substance of those not disclaimed. Seibeiiing has put himself in the inconsistent position of disclaiming in one claim tibe identical thing which he claims in another, on the ground that State did not invent the former but did invent the latter. Again, the part retained is not “definitely distinguishable from the parts claimed without right.” They are the same thing.
The elements remaining after the disclaimer was filed are not only a new combination, but they are invested with a distinct method of operation not claimed in the old combination. This method of operation, prescribed by the disclaimer, is a distinct addition to the claims, expressly made to avoid the effect of the opinion, of the Circuit Court of Appeals of the Sixth Circuit and the disclosures of the Belgian patent (first discovered by the patentee during this litigation), No. 194,731, issued to Matherne November 20, 1906. Seiberling disclaimed any—
“combination of the recited elements, except when constructed and co-ordinated for shaping and supplying the previously unshaped sheet fabric strip and unless the power drive for the ring core functions by a sufficiently high speed of rotation and consequent centrifugal force to throw the unapplied fabric portion out from the side of the ring core, while the recited spinning roll in its radial movement and while' pressed toward the ring core, functions by a gradual action upon such centrifugally thrown out fabric to shape it to the side of the rotating core.”
He thus tried to avoid the conclusion that his machine was a mere “aggregation,” and endeavored to reconstruct and co-ordinate the elements of the new combination, so as to have them coact and conjointly ■produce the result claimed for the machine. The effect of the disclaimer is to retain in part the machine patent and add to it a method of operation. To this extent the character of the patent is changed to a method patent. The disclaimer is a virtual restatement of the claims, changing their character from a simple machine to a new combination machine, whose elements operate according to a prescribed method. This may not be done by a disclaimer. Enameled Metals Co. v. Western Conduit Co., et al. (C. C. A.) 269 Fed. 620; Hailes v. Albany Stove Co., 123 U. S. 582, 587, 8 Sup. Ct. 262, 31 L. Ed. 284. If claims may be changed, so that a combination of elements constituting a simple machine may be modified and formed into a new combination, and the elements given a prescribed mode of operation by a disclaimer, it is difficult to know what function a reissue performs. This suit may not be maintained by virtue of section 4922 of the Revised Statutes (Comp. St. §■ 9468).
The disclaimer invalidates the patent, and the decree dismissing the bill, in my opinion, should be affirmed.